Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-18-00810-CR

                                    Dorothy Jackson HAYNES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR2226
                             Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 17, 2019

DISMISSED

           Appellant attempts to appeal from an order amending the conditions of appellant’s

community supervision. This court does not have jurisdiction to consider an appeal from an order

altering or modifying community supervision conditions. Davis v. State, 195 S.W.3d 708, 710

(Tex. Crim. App. 2006); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995,

no writ). On April 3, 2019, appellant’s court-appointed appellate counsel filed a letter in this court
                                                                                  04-18-00810-CR


acknowledging this court lacks jurisdiction over this appeal. Accordingly, we dismiss this appeal

for lack of jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-